Name: 95/97/EC: Commission Decision of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes other than potatoes intended for planting originating in the Czech Republic
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  political geography;  tariff policy;  plant product;  marketing
 Date Published: 1995-04-04

 Avis juridique important|31995D009795/97/EC: Commission Decision of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes other than potatoes intended for planting originating in the Czech Republic Official Journal L 075 , 04/04/1995 P. 0025 - 0027COMMISSION DECISION of 6 March 1995 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes other than potatoes intended for planting originating in the Czech Republic (95/97/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 14 (1) thereof, Having regard to the requests made by Belgium, Germany, Greece, France, Italy and the Netherlands, Whereas, under the provisions of Directive 77/93/EEC, potatoes other than potatoes intended for planting originating in the Czech Republic may not, in principle, be introduced into the Community because of the risk of introducing potato diseases unknown in the Community; Whereas information supplied by the Czech Republic and collected during an official visit by Commission officials carried out in that country in 1994 has shown that there are good reasons to believe that potatoes can be grown in the Czech Republic under adequate health conditions and that, at present, there are no sources for the introduction of exotic potato diseases; whereas the Czech Republic has moreover implemented adequate health and quality standards in its potato production; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized, under the conditions laid down in paragraph 2, to provide for derogations from Article 4 (1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part A, point 12 of Annex III thereto for potatoes other than potatoes intended for planting originating in the Czech Republic. 2. The following specific conditions shall be satisfied: (a) the potatoes shall be other than potatoes intended for planting; (b) they shall have been grown from seed potatoes certified under the Czech Republic's seed potato certification scheme or from seed potatoes certified in one of the Member States; (c) they shall have been treated for the suppression of their faculty of germination; (d) they shall have been grown in areas known to be free from Synchytrium endobioticum (Schilbersky) Percival (all races other than Race 1, the common European race), and no symptoms of Synchytrium endobioticum (Schilbersky) Percival shall have been observed either at the place of production or in its immediate vicinity since the beginning of an adequate period. (e) they shall have been grown in areas where Pseudomonas solanacearum (Smith) Smith has not been detected; (f) regular planned monitoring of imports into the Czech Republic and of seed potatoes and ware potatoes marketed within the Czech Republic shall be continued by the examination and testing of representative samples using scientifically recognized methods for Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al., Pseudomonas solanacearum (Smith) Smith and potato spindle tuber viroid; (g) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after every use for any other purposes; (h) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner; and an official label shall be applied to each bag or container, bearing the information specified in the Annex; (i) prior to export the potatoes shall have been cleaned of soil, leaves and other plant debris; (j) the potatoes intended for the Community shall be accompanied by a phytosanitary certificate issued in the Czech Republic in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular freedom from the harmful organisms mentioned in (d) and (f). The certificate shall state, under 'Additional Declaration`: 'this consignment meets the conditions laid down in Decision 95/97/EC`; (k) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies referred to in the said Directive, with the assistance of the experts referred to in Article 19 (a) thereof, under the procedure laid down therein; (l) the potatoes shall be introduced through points of entry designated by the importing Member State; (m) prior to introduction of the potatoes into a Member State, the importer shall notify each introduction sufficiently far in advance to the said responsible official bodies in the Member State concerned, indicating: - the type of material, - the quantity, - the declared date of import and the point of entry. He shall be officially informed, prior to the introduction, of the conditions laid down in (a) to (m); (n) in the importing Member States, at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of potatoes imported pursuant to this Decision, for official examination for Pseudomonas solanacearum and in the case of Clavibacter michiganensis ssp. sepedonicus, in accordance with the Community's established method for the detection and diagnosis of Clavibacter michiganensis ssp. sepedonicus; any suspect lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis ssp. sepedonicus or Pseudomonas solanacearum was not detected in those examinations. Article 2 Member States shall inform the other Member States and the Commission of any use made of the authorization. They shall provide the Commission and the other Member States, before 1 July 1995, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (n); copies of each phytosanitary certificate shall be transmitted to the Commission. Article 3 1. The authorization granted in Article 1 shall apply for the period between 1 March and 30 June 1995. 2. The authorization shall be revoked if it is established that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Information required on the label (referred to in Article 1 (2) (h)) 1. Name of the authority issuing the label. 2. Name of the exporters' organization, if available. 3. Indication 'Czech potatoes for human consumption`. 4. Variety. 5. Place of production (name of plant protection office at district level in which place is situated should be mentioned). 6. Size. 7. Declared net weight. 8. Indication 'In accordance with EC requirements 1995`. 9. A mark printed or stamped on behalf of the Czech plant protection administration.